Hunstein, Presiding Justice,
concurring specially.
I concur in the result reached by the majority. I write separately only to note my growing concern about our treatment of the issue raised in Division 2, regarding the trial court’s refusal to give a jury instruction on the “inherent dangerousness” of the offense underlying the felony murder conviction. Justice Nahmias has previously written at length regarding his concerns on this issue, see Shivers v. State, 286 Ga. 422, 425 (688 SE2d 622) (2010) (Nahmias, J., concurring specially), and, as the issue seems to be arising with increasing frequency, I have come to agree that our approach to the issue has veered off course. See id. at 428-431 (3) (Nahmias, J., concurring specially) (arguing that adherence to Ford v. State, 262 Ga. 602 (1) (423 SE2d 255) (1992) requires jury, not trial court, to decide question of predicate felony’s inherent dangerousness, which requires court to properly instruct jury on this issue).
As also noted by Justice Nahmias, if this Court determines that a given class of offenses is dangerous as a matter of law, then the issue of inherent dangerousness need not be submitted to the jury and no jury instructions in that regard are necessary. See Shivers, supra, 286 Ga. at 429-430 (3) (Nahmias, J., concurring specially). I believe that drug-related felonies like the one involved here constitute a class of offenses that are dangerous per se. This approach not only offers administrative simplicity but comports with reality and common sense. We have previously remarked on the tendency of those transacting in drugs to carry weapons. See, e.g., Davis v. State, 290 Ga. 757, 760 (4) (725 SE2d 280) (2012) (carrying weapons “not unusual in the drug trade”); State v. Jackson, 287 Ga. 646, 652 (2) (697 SE2d 757) (2010) (being armed “not unusual among drug dealers”). See also Brint v. State, 306 Ga. App. 10, 12 (1) (701 SE2d 507) (2010) (“ ‘[firearms are tools of the drug trade’ ”).1 I can think of no principled rationale for purporting to require the jury to make an express finding of dangerousness in every felony drug transaction, when it is obvious that such transactions are dangerous by their very nature. Doing so only creates a potential avenue for attacking an otherwise sound verdict without providing any meaningful additional protection of the defendant’s rights.
*249Decided June 18, 2012.
Katherine M. Mason, for appellant.
R. Ashley Wright, District Attorney, Charles R. Sheppard, Assistant District Attorney, Samuel S. Olens, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Jason C. Fisher, Assistant Attorney General, for appellee.

 Though this Court has declined to hold that “every delivery or distribution of a controlled substance that results in death can support a felony murder conviction,” Hulme v. State, 273 Ga. 676, 679 (1) (544 SE2d 138) (2001), this position, in my view, should be limited to those cases in which the death was caused by the victim’s ingestion of the drugs administered rather than by violence attendant to an illicit drug transaction. See, e.g., Chua v. State, 289 Ga. 220, 230 (1) (b), n. 8 (710 SE2d 540) (2011) (felony murder predicated on physician’s prescription of methadone to patient who died as a result); Hulme, 273 Ga. at 679 (1) (felony murder predicated on distribution of prescription medication, resulting in overdose that caused victim’s death).